             Case 2:18-mj-00867-GWF Document 14 Filed 01/04/19 Page 1 of 3



1    Benjamin C. Durham
     Nevada Bar No. 7684
     BENJAMIN DURHAM LAW FIRM
2    601 South 10th Street
     Las Vegas, Nevada 89101
3    (702) 631-6111 / Fax: (702) 960-4084
     bdurham@vegasdefense.com
4
     Counsel for Taeler Mylott
5
                  UNITED STATES DISTRICT COURT
6                      DISTRICT OF NEVADA
                                            -oOo-
7
      UNITED STATES OF AMERICA,                 Case No.: 2:18-mj-00867-GWF
8
            Plaintiff,                          Stipulation to Continue Preliminary
9
                                                Hearing Date (Second Request)
      vs.
10
      TAELER MYLOTT,
11
            Defendants.
12

13
               IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE
14
     ELIESON, United States Attorney, BRANDON C. JAROCH, Assistant United
15
     States Attorney, counsel for the United States of America and BENJAMIN C.
16
     DURHAM, counsel for the defendant TAELER MYLOTT:
17
               THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED
18
     FOR January 7, 2019, at 4:00 p.m., before Magistrate Judge George W. Foley, Jr., be
19
     vacated and set to a time convenient for the Court, but no later than 60 days from
20
     the current setting.
21

22

23

24

25
                Case 2:18-mj-00867-GWF Document 14 Filed 01/04/19 Page 2 of 3



1                 This Stipulation is entered into for the following reasons:

2                1. The Government provided a large volume of discovery to the defense

3    counsel who is still reviewing and needs additional time to prepare for a preliminary

4    hearing.

5                2. Counsel for the defendant and counsel for the government agree to the

6    continuance.

7                3. The defendant is not detained and agrees to the continuance.

8                4. Denial of this request for continuance could result in a miscarriage of

9    justice.

10               5. This is the second request for a continuance.

11

12      Dated this 7th day of January, 2019.

13
                                                      Respectfully Submitted,
14                                                    DAYLE ELIESON
                                                      United States Attorney
15
                                                      /s/ Brandon C. Jaroch
16                                                    BRANDON C. JAROCH
                                                      Assistant United States Attorney
17
                                                      /s/ Benjamin C. Durham
18                                                    BENJAMIN C. DURHAM, Esq.
                                                      Counsel for MYLOTT
19

20

21

22

23
                                               2
24

25
            Case 2:18-mj-00867-GWF Document 14 Filed 01/04/19 Page 3 of 3



1                 UNITED STATES DISTRICT COURT
2                      DISTRICT OF NEVADA
                                           -oOo-
3
     UNITED STATES OF AMERICA,                  Case No.: 2:18-mj-00867-GWF
4
            Plaintiff,
5                                               ORDER
     vs.
6
     TAELER MYLOTT,
7
            Defendant.
8

9
           Based on the Stipulation of counsel and good cause appearing,
10
           IT IS ORDERED that the Preliminary Hearing, currently scheduled for
11
     January 7, 2019, at 4:00 p.m., be vacated and continued to ____________________,
                                                                 March 7, 2019        at
12
       4:00
     _____________ p.m.
13
           DATED this ____           January
                       7th day of ____________, 2019.
14

15
                                           ___________________________________
16
                                           HONORABLE GEORGE W. FOLEY, Jr.
                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23
                                           3
24

25
